DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “the corresponding one of the at least two reels” on lines 19-20. This is unclear to the examiner because it is not understood which of the two reels is being referred to, as it is not known which reel is “the corresponding one”.   Is it referring to just one of them, or both?  Please clarify.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US PG Pub 20090020239) in view of Lin (US Patent 7287569), Huang (US Patent 6158494), De Chevron Villette (US Patent 5328113), and Anderson (US PG Pub 20060118248).
Regarding claim 1, Yu teaches (figures 1, and 7) a curtain winding device (10), comprising: a beam (12); a power mechanism (14) mounted to the beam; a transmission rod (18) driven by the power mechanism to rotate (paragraph 0037); and at least two reels (24 and 26) fitted about the transmission rod (18) and relatively fixed with the transmission rod in a circumferential direction (figure 1), wherein each of the at least two reels is wound with a drawstring (28, 30, paragraph 0036, lines 9-11); wherein a drawstring holder (64) is disposed on the beam (paragraph 0042, lines 19-22) corresponding to each of the at least two reels, the beam being fixed (head rails and beams are inherently fixed and immovable) with toothed rollers (66) on the drawstring holder (64); each of the at least two reels comprises a screw segment (32 and 34), a cone segment (figure 7 shows the cone portion where the cord winds) extending from an end of the screw segment (32) and gradually increasing in an outer diameter along an extending 
Yu does not teach the drawstring holder guiding the drawstring to be wound on the corresponding reel, a nut is fixed on the beam corresponding to each of the at least two reels, with the screw segment screwed to the nut on the beam, a straight segment extending from an end of the cone segment away from the screw segment; an outer diameter of the straight segment is equal to a maximum outer distance of the cone segment, with an end of the straight segment away from the screw segment provided with a fixing portion, or a positioning portion that protrudes from an outer side surface of the end of the straight segment to abut against a top of the drawstring holder to position an initial position of the corresponding one of the at least two reels, and wherein outer surfaces of the straight segment and the cone segment are integrally connected to form a first external thread, the first external thread is connected to a second external thread formed on an outer surface of the screw segment and screwed to the nut.
Lin teaches (figure 6) a base (1) and a drawstring holder (121) guiding (the drawstring goes through the holder) drawstrings (B) to be wound on the corresponding reel (3), a nut (2) corresponding to a reel, with the screw segment screwed to the nut (paragraph 0025, lines 47-50) on a beam (C), this 
De Chevron Villette teaches (figure 7) a reel (1) comprising a straight segment (8’) extending from an end of the cone segment (8’a) away from the smaller diameter section, an outer diameter of the straight segment is equal to a maximum outer diameter of the cone segment (figure 7). It would have been obvious to one of ordinary skill in the art at the time to further modify modified Yu to incorporate the teachings of De Chevron Villette by incorporating a straight segment extending from an end of the cone segment away from the smaller diameter screw section with the fixing portion of Yu found on the straight section for fixing the ends of the drawstring, the outer diameter of the straight section being equal to a maximum outer diameter of the cone segment, this straight section being integrally connected to the cone segment forming a first external thread along its length. This alteration provides the predictable and expected results of more space for the cord to be wound around (column 3, lines 62-65). 
Huang teaches (figures 4 and 6) a positioning portion (33) that protrudes from an outer side surface (figure 6) of the reel (30) to abut (column 2, lines 62-64) against a top (the top half) of a drawstring holder (40) to position an initial position of the reel (when the curtain is all the way down). It would have been obvious to one of ordinary skill in the art at the time to further modify Yu to incorporate the teachings of Huang by including a positioning portion at the end of the straight segment to abut against a drawstring holder to position an initial positon of the reel. This alteration provides the 
Anderson teaches (figure 13) a reel (124) for a cord drive mechanism with a cone section integrally connected to a straight section (figure 11), with a thread running the whole length of the reel (paragraph 0237, lines 1-5, and 14-17). It would have been obvious to one of ordinary skill in the art at the time to further modify modified Yu to incorporate the teachings of Anderson by having the thread of the cone segment integrally connected to the thread formed on an outer surface of the screw segment. This alteration provides the predictable and expected result the threads being able to cradle the drive cord, and wrap it along the surface of the thread (paragraph 0237).
Note that hereafter, “modified Yu” represents “Yu in view of Lin, Huang, De Chevron Villette, and Anderson as applied to claim 1”.
Regarding claim 4, modified Yu includes that Yu teaches (figures 1 and 7) that the beam (12) is fixed with a base (20, 22) corresponding to each of the at least two reels (24, 26). The modified Yu,  includes Lin that also teaches (figure 6) after the modification as described in claim 1 above, an end of a base (1) with a nut (2), and a blocking plate (13) for defining an axial movement stroke of a corresponding one of the at least two reels; the corresponding of the at least two reels is disposed between the nut and the blocking plate, in parallel with a base (1), and is screwed to the nut through a screw segment (31).  
Regarding claim 7, modified Yu, Includes  that Huang teaches (figures 4 and 6) that a thickness of the positioning portion (33) in the axial direction of each of the at least two reels (see modified figure 6 below) and the abutting position (shown in figure 4) of the positioning portion (33) on the drawstring holder of a corresponding one of the at least two reels are set such that the positioning portion and the drawstring holder are displaced from each other after the corresponding one of the at least two reels is rotated one rotation from the initial position (as soon as the reel is rotated, the positioning portion no 

    PNG
    media_image1.png
    423
    704
    media_image1.png
    Greyscale

Regarding claim 8, modified Yu,  includes that Yu further teaches (figures 2-4) that the power mechanism (14) includes a housing (42), and an output shaft (44), and a scroll spring (46) and has an outer end fixed to the output shaft (paragraph 0037, lines 5-7) to output a constant torque (paragraph 0037 “constant force coil spring”); the output shaft and the transmission rod are in drive connection (paragraph 0037, lines 5-7) of Yu. The embodiment relied upon of Modified Yu does not teach a spring shaft rotatably disposed in the housing and parallel with the output shaft, with the scroll spring wound on the spring shaft. 
.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US PG Pub 20090020239) in view of Lin (US Patent 7287569), Huang (US Patent 6158494), De Chevron Villette (US Patent 5328113), and Anderson (US PG Pub 20060118248) as applied to claim 4 above, and further in view of Nakamura (US Patent 5103888).
Regarding claim 5, modified Yu, includes that Yu further teaches (figures 6 and 8) that in the middle of the base (1) is provided with a drawstring holder (121), the drawstring holder (121) protrudes toward the corresponding one of the at least two reels with respect to the middle of the base, the drawstring holder is provided with a drawstring hole (23) through which the drawstring extends (figure 8). Modified Yu does not teach a drawstring wheel that guides an extending direction of the drawstring.  
	Nakamura teaches a drawstring wheel (16) that guides an extending direction of the drawstring (column 3, lines 54-57). It would have been obvious to one of ordinary skill in the art at the time to further modify modified Yu to incorporate the teachings of Nakamura so that there is a drawstring wheel that guides an extending direction of the drawstring. This alteration provides the predictable and expected results of guiding the lifting cord from the one of the corresponding two reels, through the drawstring holder, to the slats of the blind (column 4, lines 37-40).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments are not commensurate in scope with the rejection, and are not found persuasive.
The applicant argues that “Yu, Lin, Huang, De Chevron Villette, and Anderson all fail to disclose or teach that an end of the straight segment away from the screw segment is provided with a positioning portion that protrudes from an outer side surface of the end of the straight segment to abut against a top of the drawstring holder to position an initial position of the corresponding one of the at least two reels where the corresponding one of the at least two reels is restricted to rotate in a circumference direction.”
It is noted that after the combination in the claim 1 rejection above, all the limitations as claimed have been taught. Yu has been modified to incorporate a positioning portion as taught by Huang on an end of the straight segment that is taught by De Chevron Villette. This straight segment abuts against a top (top half) of the drawstring holder to position an initial position of the corresponding one of the at least two reels, as also taught by Huang. Yu itself teaches that the reels are restricted to rotate in a circumference direction, as the reels are fitted about the transmission rod, which can only rotate in that same circumference direction when assembled.
The applicant argues that “although Huang discloses that a stop part 33 of the thread shaft 30 abuts on one side of the fixing stage 40 when the curtain is lowered down, the stop part 33 can ONLY 
The examiner notes that figs. 4 and 6, and column 3 lines 12-16 teach that shaft 30 is threaded and engages with the threads of the hole in the drawstring holder 40. Once the thread shaft 30 abuts against the drawstring holder 40, the shaft cannot be rotated anymore in that direction without major torque causing the threads to slip or strip completely.  The limitations as recited are met by the prior art when interpreted with the broadest reasonable interpretation as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634